Citation Nr: 1402065	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Cousin



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 24, 1970 to November 23, 1972 and from November 24, 1972 to February 24, 1975, with a discharge under other than honorable conditions for the second period of active duty.

As a result of the character of his discharge from his second period of service, the RO determined in an unappealed April 1980 decision that his service from November 1972 to February 1975 was not recognized for purposes of awarding VA benefits for service connection.  Thus, VA benefits may not be awarded based on the Veteran's period of active service from  November 24, 1972 to February 25, 1975, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.203 (2013).

These matters come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for major depressive disorder and PTSD has been recharacterized as noted above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.
The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, to include as secondary to service-connected tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service stressor.

2.  The evidence of record is against a finding that the Veteran has a current PTSD diagnosis that is related to his active duty military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, prior to the initial rating decision in this matter, a letter from VA dated January 2008 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).
Here, the Veteran's service treatment records, service personnel records, VA medical records, and private treatment records identified by him are in the claims file.  He has not identified any other records or evidence that remains outstanding.  
The Board acknowledges that it is remanding the Veteran's claim for entitlement to service connection for major depressive disorder to secure VA treatment records related to that condition.  Those additional records are not pertinent to the present claim, as the Veteran's claim of entitlement to service connection for PTSD hinges on the verification of in-service stressors.  The post-service treatment records would have no bearing on verification or corroboration of the claimed in-service stressors.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed PTSD.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed PTSD disorder is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran experienced any of his claimed in-service stressors.  Indeed, the Veteran has provided generalized information about the circumstances of his service that cannot be used to verify his claimed stressors.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his PTSD claim, a remand to afford the Veteran a PTSD examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and agreed to hold the record open for an additional 60 days so the Veteran and his representative could obtain an additional medical opinion and a copy of the Veteran's divorce decree.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.        § 3.103(c)(2) (2013).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R.             § 3.304(f) (2013).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under 38 C.F.R. § 3.304(f)(3) (2013), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  As the Veteran is not alleging PTSD due to fear of hostile military or terrorist activities, these new regulations are not applicable.  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (noting that subsection (f)(3) applies only if a veteran has a "fear of hostile military or terrorist activity").

Factual Background and Analysis

The Veteran claims service connection for PTSD.  Specifically, he attributes his current PTSD to in-service, non-combat incidents that took place while at Fort Knox, Kentucky and Baumholder, Germany.  He claims to have experienced psychiatric symptomatology ever since the in-service incidents.

The evidence of record indicates that the Veteran has a current diagnosis of PTSD.  Specifically, a VA mental health outpatient note from October 2009 indicates that the Veteran has a diagnosis of PTSD.  Thus, the first element of establishing service connection for PTSD is satisfied.  38 C.F.R. § 3.304(f) (2013).

With respect to the second element for establishing service-connection for PTSD, the Veteran submitted documentation regarding the occurrence of several in-service stressors.  The Veteran reported that during training at Ft. Knox, he was nearly crushed between two M60A1 tanks.  The Veteran reported that during another incident in Germany, his leg was caught in a tank's turret after a firing mishap, and became "severely bruised."  The third incident involved the Veteran nearly having his head crushed when the turret operator rotated the turret while the Veteran's head was protruding from the manway.  Lastly, the Veteran described an incident in which track from the tank on which he was performing maintenance broke free and struck his lap, causing skin damage and bruising.

The RO attempted to verify the reported stressors, but in July 2008 the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator issued a formal finding that the Veteran had not submitted information sufficient to make a records request to the JSRRC, the Marine Research Center, or the National Archives and Records Administration (NARA).  The Veteran's service personnel records and service treatment records do not corroborate the stressors, nor has the Veteran submitted any additional evidence that does.

The Veteran is certainly competent to attest to his own observable symptoms and in-service experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Because the Veteran's lay testimony alone regarding his in-service stressors is insufficient to establish their existence, the second element of service-connection for PTSD cannot be satisfied.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  As there is no credible evidence establishing the existence of in-service stressors, the Board finds that the criteria for service-connection for PTSD are not met.

For the sake of completeness, with respect to the third element of 38 C.F.R.              § 3.304(f) (2013), a link between stressors and PTSD symptomatology, there is no credible evidence of record linking the Veteran's PTSD symptoms to a verified in-service stressor, and the Veteran's assertions to the contrary are not competent.  Specifically, the Veteran is not competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because the evidence does not indicate that he has the requisite medical knowledge or training.  See Rucker, 10 Vet. App. at 74.  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current PTSD and his claimed in-service stressors.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, for the reasons expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A.     § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  During his August 2013 hearing, the Veteran testified that he began receiving treatment for depression from VAMC Durham during the 1980s.  See Hearing Transcript Page 23.  Records from VAMC Durham documenting this treatment are not in the claims file.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain these treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Additionally, during the August 2013 hearing, the Veteran alleged that his major depressive disorder may be secondary to his service-connected tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination for his major depressive disorder.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

As there is evidence of record that suggests a possible relationship the Veteran's service-connected tinnitus and his diagnosed major depressive disorder, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement; therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon, 20 Vet. App. at 83.  Accordingly, a remand for a VA examination and medical nexus opinion regarding secondary service connection is required.

Accordingly, this claim is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records relating to the Veteran's treatment for depression which are not currently of record, specifically those from VAMC Durham dated during the 1980s.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his major depressive disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  whether the major depressive disorder is at least as likely as not (50 percent or greater probability) caused by or due to military service;

b)  whether the major depressive disorder is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected tinnitus; and

c)  whether the major depressive disorder is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected tinnitus.  If the examiner determines that the major depressive disorder is aggravated by the tinnitus, the examiner should report the baseline level of severity of the major depressive disorder prior to the onset of aggravation.  If some of the increase in severity of the major depressive disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


